Title: To James Madison from Turell Tufts, 13 May 1803
From: Tufts, Turell
To: Madison, James


					
						Sir,
						Surinam May 13, 1803.
					
					Although it is very certain that you will be apprised of the situation of the Powers of Europe before you receive this, it is my duty to inform you when any serious indications appear in this quarter.
					A few days since a fast sailing armed Batavian Brig arrived here from Rotterdam, and it was soon reported that she had brought dispatches to this Government containing information of the demands of the French & British Governments, and caution to beware of attacks.  This Government immediately thereupon set to work to fill the Magazines with Provisions, and they are now supplied for 12 Months.  The Brig immediately proceeded to their other possessions in the W Indies to carry like dispatches.  A Guard of “lookout” is also ordered to be Stationed at Braams point at the mouth of this river.  The Commodore’s Frigate is also gone down to the same Station.  In consequence of a Mutiny among the Troops at Berbice—and the dreadful destruction among them by the Fever, Two Vessels were chartered & immediately dispatched with Two hundred Men.  Should any attack be made a Defence will undoubtedly be attempted; though should it be necessary to make a choice of surrendering to France or England there would be no hesitation—every Person here having a horror at the idea of French dominion (caused by their experience in Holland)—as well patriots as the Orange Party.
					I have employed a Person to form a schedule of the American shipping that has entered & cleared at this Port from my residence here as Consul.  In a few days it will be completed and shall be forwarded by the first safe Conveyance.
					I am anxious to obtain the addition to the Law respecting Consuls which has lately Passed.  If it is sent to the Boston Custom House—I shall receive it  I am very respectfully Your Obedt. Servt.
					
						Turell Tufts
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
